Title: William Wertenbaker to James Madison, 24 February 1830
From: Wertenbaker, William
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    University of Va–
                                
                                 Feby 24th. 1830
                            
                        
                        
                        By the chairman’s directions I do myself the honor of sending you the enclosed letter from John S Skinner Esq
                            of Baltimore. It rests with the Executive Committee to say whether the books shall be returned in the Library upon the
                            terms proposed by Mr. Skinner, or returned to him. I am very respectfully your. Obt. Servt
                        
                        
                            
                                Wm Wertenbaker
                            
                        
                    